Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/1/21 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-9, 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haase et al. (US 2007/0166659) (“Haase”).
Haase discloses: An applicator 10 (Figs. 2, 6) comprising: a cavity wall 28,30; an inner cavity 24 bounded by the cavity wall; and a substrate 18 disposed on an interior surface of the cavity wall, wherein the substrate is capable of delivering medicament 160 to an affected area in an oral cavity upon contact with the affected area; and a handle 40 coupled to the applicator.
Claim 2: the applicator further comprises an accommodation trough (bottom of 16) dimensioned to accommodate opposing teeth during use of the dental anesthetic delivery device.
Claim 3: the substrate 18 comprises at least one of cotton padding, mesh, gauze, microfiber, and synthetic fabric. ([0028] mesh polymer structure)
Claim 5: the cavity wall comprises at least one of polymeric, metallic, ceramic, composite, wooden, and naturally occurring materials. [0030]
Claim 8: the applicator 10 (portions 18 and 14 of applicator 10) is detachably coupled to the handle 16.
Claim 9: the handle comprises a hinge assembly (see Fig. 2, hinge on 40).
Claims 11-13: Haase further comprising a temperature modulation system 14; temperature modulation system comprises a heating modality 38; the heating modality comprises at least one of a resistive heating system, an exothermic reaction heating system, a hot fluid circulation system, and an applied-heat system. [0029]
Claim 14: Haase discloses: A system (Fig. 6) comprising: a handle 16; an applicator (structure of 18); an exterior-opening inner cavity 20 situated within the applicator; a substrate (liner 18—mesh polymer structure covering) disposed on an interior surface of the cavity; and medicament 160.
Claim 15: further comprising a temperature modulation system 14.
Claim 16: further wherein the handle is flexibly moldable (plastic [0030]).

Claim 17: the applicator comprises an accommodation trough (other side).
Claim 18: Haase discloses: A method for delivering medicament to an affected area of an oral cavity comprising: inserting a device 10 having an inner cavity 18 comprising a medicament-bearing substrate 160 into the oral cavity containing the affected area; maneuvering the dental anesthetic delivery device so as to position at least a portion of the affected area within the inner cavity; and delivering medicament to the affected area by bringing the at least a portion of the affected area into contact with the medicament-bearing substrate.
Claim 19: further comprising resting the opposing teeth in an accommodation trough (bottom of 16) of the device 10.
Claim 20: further comprising engaging a temperature modulation system 14 of the dental anesthetic delivery device.

Claims 1, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochs et al. (US 2011/0027758) (“Ochs”).
Ochs discloses: An applicator 2100, 100 comprising: a cavity wall 116,118; an inner cavity 156 bounded by the cavity wall; and a substrate 132,134 disposed on an interior surface of the cavity wall, wherein the substrate is configured to deliver medicament to an affected area in an oral cavity upon contact with the affected area (see abstract); and a handle 3330 coupled to the applicator (Fig 25b).
Claim 4: wherein the substrate comprises at least one of a diffusor, a jet injector, and a microneedle. 132,134
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Haase.
Haase discloses the cavity wall comprising a plastic molded structure [0030] but does not directly disclose the polymeric material further comprising at least one of silicone, cyclic olefin copolymer, fluoropolymer, and biopolymer.  Haase also does not directly disclose the Shore A hardness of any of the materials of the applicator.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Here, any of the polymers listed in claim 6 could be used as the plastic molded structure of the cavity wall and also any of the parts of the applicator 10 could comprise one or more materials having Shore A hardness ranging from 20A to 80A as the components must be mostly soft and somewhat flexible as the device is moldable and comfortable in the mouth.
Claims 1, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2016/0230007) (“Johnson”) in view of Haase (US 2007/0166659).
Johnson discloses: An applicator 800 comprising: a cavity wall 802; an inner cavity 810 bounded by the cavity wall; and a substrate 814 disposed on an interior surface of the cavity wall, wherein the substrate is configured to deliver medicament to an affected area in an oral cavity upon contact with the affected area (Fig. 8c).
Claim 10: the medicament comprises at least one of benzocaine, procaine, lidocaine, prilocaine, articaine, mepivacaine, eugenol, phenol, xylocaine, bupivacaine, tetracaine, marcain, and bartinest. [0076,0078]
	Johnson does not directly disclose a handle coupled to the applicator.  Haase, in the analogous art teaches a similar applicator with a handle 40 coupled to the applicator 10.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Johnson with the handle as taught by Haase to more easily maneuver the device in and out of the mouth.
 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783